FILED
                             NOT FOR PUBLICATION                            DEC 09 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAGDALENA IGNA; et al.,                          No. 05-76633

              Petitioners,                       Agency Nos. A079-587-743
                                                             A079-587-744
  v.                                                         A079-587-745

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted October 8, 2010 **
                                Pasadena, California

Before: WARDLAW and W. FLETCHER, Circuit Judges, and LYNN, District
Judge.***

       Viorica, Viorel, and Magdalena Igna (the “Ignas”), citizens and natives of

Romania, petition for review of the Board of Immigration Appeals’ (“BIA”)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barbara M. Lynn, United States District Judge for the
Northern District of Texas, sitting by designation.
affirmance of the Immigration Judge’s (“IJ”) denial of their applications for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the

petition for review and remand.

      The IJ found the Ignas’ testimony credible. He then stated, “Assuming

arguendo the incident took place in Roseani as alleged, the Asylum Officer found

that what happened to the respondent and co-respondent amounted to persecution

and indeed if it happened as they described it, it would be persecution.” Because

the IJ found petitioners credible, the IJ should not have merely “assumed

arguendo” that the incident took place “as alleged”; rather, because petitioners

were credible, the IJ was required to find that the incident happened as they

described it. The IJ found that the incident, as described, was “persecution.”

Further, the IJ noted that past persecution based on religion can be established even

if religious beliefs are only one of several motivations for the persecution suffered.

However, the IJ found that the presumption of a well-founded fear of future

persecution was rebutted because conditions in Romania had changed, and because

the Ignas could reasonably relocate within Romania because persecution was

localized. These findings are not supported by substantial evidence.

      The record contradicts the IJ’s finding that country conditions in Romania

had significantly changed. The IJ’s finding was based solely on a three-paragraph
response to an INS internet query, and it ignored contrary evidence in the response

itself, as well as substantial evidence of continuing persecution in the State

Department Reports. Moreover, the IJ failed to conduct an individualized analysis

as to how any changed country conditions might affect the petitioners’ situation.

See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1074 (9th Cir. 2004) (stating that

absent an individualized analysis, a government report on country conditions,

“standing alone, is not sufficient to rebut the presumption of future persecution”

(quoting Molina-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002))).

      In finding that the Ignas could reasonably relocate within Romania because

persecution of religious minorities was localized, the IJ disregarded the

presumption that persecution by government actors exists nationwide and ignored

the record evidence of such persecution. See Melkonian v. Ashcroft, 320 F.3d

1061, 1070 (9th Cir. 2003) (applying the presumption and stating that internal

relocation is not automatically reasonable “merely because there are areas in the

country where [the applicant] would not face persecution”). In addition, the IJ

relied on the impermissible assumption that the Ignas could avoid future

persecution by curtailing their religious proselytizing.

      Because the Ignas were subjected to past persecution, and the IJ’s finding

that the government rebutted the consequent presumption of the Ignas’ well-

founded fear of future persecution is not supported by substantial evidence, we
remand for the Attorney General’s discretionary determination of whether to grant

relief. Mashiri v. Ashcroft, 383 F.3d 1112, 1123 n.7 (9th Cir. 2004).

      PETITION GRANTED; REMANDED.